DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on September 9, 2022 has been entered.

Summary
The Applicant’s arguments and claim amendments received on September 9, 2022 are entered into the file. Currently, claim 1 is amended; claims 2, 6, 13-15, 19-31, 35, and 36 are cancelled; claims 18 and 32-34 are withdrawn; resulting in claims 1, 3-5, 7-12, 16, and 17 pending for examination.

Claim Objections
Claim 1 is objected to because of the following informalities: 
In lines 3-4, the limitation reciting “a conformable base film comprising a first surface and an opposite second surface comprising at least one layer of a polyvinyl chloride film” should read --a conformable base film comprising a first surface and an opposite second surface and further comprising at least one layer of a polyvinyl chloride film--. The current language of the claim appears to indicate that the second surface comprises a layer of PVC film; however, it is understood from the limitation in lines 9-11 that the layer of PVC film is located at the first surface of the conformable base film (see also Fig. 2, where the protective film layer (28) is attached to the first surface (24) of the conformable base film (22)). The suggestion above clarifies that the layer of PVC film is a component of the conformable base film rather than a component of the second surface.
In lines 9-11, the limitation reciting "a protective film layer releasably attached to the first surface of the conformable base film bonded by lamination without another layer between the protective film layer the at least one layer of polyvinyl chloride film and provided in a thickness…” should read --a protective film layer releasably attached to the first surface of the conformable base film and bonded to the conformable base film by lamination without another layer between the protective film layer and the at least one layer of polyvinyl chloride film,  wherein the protective film layer is provided in a thickness….-- to clarify the language of the claim.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 17 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 
Regarding claim 17, the limitation reciting “wherein the protective film layer is electrostatically attracted to the first surface of the conformable base film” is not enabled by the specification as filed.
The claims broadly recite “a protective film layer” and “a conformable base film…comprising at least one layer of polyvinyl chloride” and that the protective film is “bonded by lamination [to the conformable base film] without another layer between the protective film layer [and] the at least one layer of polyvinyl chloride film”. There are no specific materials recited by the claim for the protective film layer such that one of ordinary skill in the art would have knowledge of what materials would be able to form an electrostatic attraction with the layer of PVC film (Factor A).
In looking to the instant specification, the materials usable for the protective film are said to include polyethylene, polypropylene, polyvinyl chloride, and profiSTRETCH MCP (p. 5, Ln 10-14). The materials listed include broad classes of polymers such that it is not clear that each type of polymer encompassed by these classes would be electrostatically attracted to the layer of PVC film. All of the working examples utilize profiSTRETCH MCP as the protective film (see Tables 1-3), however, there is no teaching of what material the profiSTRETCH MCP film is made from. It is also not clear from the instant disclosure whether any of the films produced by Examples 1-14 result in the protective film being electrostatically attracted to the first surface of the conformable base film, as required by the claim. Therefore, the Applicant has not provided any direction or working examples to demonstrate how to make the invention as claimed (Factors F, G).
The state of the prior art is that known methods of creating electrostatic attraction between two materials involve a step of treating and/or processing the materials to generate the static charge required for bonding. Gentile (US 6,062,629) teaches a protective film which adheres to an exterior surface of a vehicle via static electricity, wherein the static charge on the adhering side of the protective film is increased by rubbing with a cloth or applying a desiccant thereto (col 2, Ln 16-24; col 6, Ln 50-66). Koike et al. (US 2016/0193814) teaches an electrostatic adsorbable sheet comprising a protective layer laminated to a thermoplastic resin film by means of electrostatic adsorption, wherein a charging treatment, such as a corona discharge surface treatment, must be performed on the thermoplastic resin film to produce the electrostatic adsorptive force (Abstract, [0144]-[0147]). The nature of the invention is directed to a multilayer film comprising a protective film and a conformable base film, wherein the protective film is applied on the base film by a lamination process that involves pressing both films between two rollers (p. 4, Ln 28-33; p. 7, Ln 4-8). It is not clear how the process of pressing two films together between a pair of rubber rollers results in the films being electrostatically attracted to one another. Based on the state of the prior art, there appears to be an additional step or process required for the formation of an electrostatic attraction between the protective film layer and the conformable base film which is not disclosed by the Applicant (Factors B, C).

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.


Claim 16 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. 
Regarding claim 16, the limitation reciting “wherein the protective film layer is in direct contact with the first surface of the conformable base film” does not further limit the web of film material of claim 1. Independent claim 1 requires that the protective film layer is releasably attached to the first surface of the conformable base film (line 9), wherein the conformable base film comprises at least one layer of polyvinyl chloride film (line 4), and wherein the protective film layer is bonded by lamination without another layer between the protective film layer and the at least one layer of polyvinyl chloride film (lines 10-11). Therefore, claim 1 already requires that the protective film layer is in direct contact with the polyvinyl chloride film of the conformable base layer
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 3-5, 7-9, 11, 12, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Rubin (US 2021/0016598) in view of Kaneko (US 2020/0062999, previously cited).
Regarding claims 1 and 16, Rubin teaches a multi-layered decorative wrap (10; web of film material) for decorating an exterior surface of an object such as an automobile, wherein the wrap comprises a plurality of easily removable film layers (12) ([0002], [0037], Fig. 1). The wrap includes an outermost film layer (14), an adhesive layer (16), an intermediate film layer (18), another adhesive layer (20), an inner film layer (22), a backing adhesive (24; adhesive layer), and a backing or removable liner (26; release liner) [0037]. Rubin teaches that each of the adhesive layers is a releasably securable adhesive so that the film layers can be independently removed ([0010], [0039]). Rubin further teaches that the film layers are flexible so as to be usable for decorating an object, e.g. a vehicle ([0010], [0042]-[0043], [0047], Fig. 4).
As illustrated in annotated Fig. 1 below, the outermost film layer and adhesive layer (14, 16) correspond to the claimed protective film layer, while the intermediate film layer, second adhesive layer, and inner film layer (18, 20, 22) correspond to the claimed conformable base film. The adhesive layer (16) surface of the protective film layer is in direct contact with the intermediate film layer (18) surface of the conformable base film.

    PNG
    media_image1.png
    266
    916
    media_image1.png
    Greyscale

Fig. 1 of Rubin (US 2021/0016598) showing a multi-layered decorative wrap (10) comprising three film layers (12), a backing adhesive (24), and a removable liner (26).

The limitation reciting “bonded by lamination without another layer between the protective film layer and the at least one layer of polyvinyl chloride film” is a method limitation and does not determine the patentability of the product, unless the method produces a structural feature of the product. The method of forming the product is not germane to the issue of patentability of the product itself, unless Applicant presents evidence from which the Examiner could reasonably conclude that the claimed product differs in kind from those of the prior art. See MPEP 2113. 
The limitation directed to bonding by lamination is interpreted as requiring the structure wherein the protective film layer and the conformable base film are separate film layers which are bonded to one another. There does not appear to be a structural difference between the multi-layered wrap of Rubin and the web of film material resulting from the claimed method because the outermost film layer and adhesive layer (14, 16; protective film layer) are releasably secured to the upper surface of the intermediate film layer (18) via the adhesive layer (16) without another layer interposed therebetween.
Although Rubin teaches that the film layers (12) can be made of vinyl, acrylic, or other materials providing an appearance modification or a protective function to an underlying surface ([0038]), the reference does not expressly teach that the vinyl material is polyvinyl chloride, or that the web of film material is wound about a central longitudinal axis to provide a roll, or that the protective film layer is provided in a thickness of approximately 17 micrometers or thinner.
However, in the analogous art of conformable protective films, Kaneko teaches a laminate (120; web of film material) comprising a process film (125; protective film layer), a surface coat layer (124), a substrate layer (121; conformable base film), an adhesive layer (122), and a release liner (123) in this order ([0025]-[0026], Fig. 1). Kaneko teaches that the laminate may be wound around a core (110) to provide a roll (100) in order to make the laminate compact and to enable a suitable size or shape to be cut from the roll during use ([0021], [0024]). Kaneko teaches that the substrate layer is formed from a resin having flexibility, such as polyvinyl chloride (PVC) [0027].
Kaneko further teaches that the thickness of the process film (125; protective film layer) is suitably set within the range of 10 µm or more and 25 µm or less in consideration of the desired flexibility and the suppression of tunneling, as well as the desired deformation and smoothness of the laminate ([0007], [0095]-[0096]). Kaneko teaches that by using a thin, flexible material as the process film, restraint by the process film is alleviated, which enables the release liner to easily expand and contract along the circumferential direction and thus prevents distortion and tunneling between the adhesive layer and the release liner ([0068], [0095]).
Given that both Rubin and Kaneko disclose films to be applied to exterior surfaces of vehicles, in particular paint protection films (Rubin, [0038]; Kaneko, [0025]), it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the web of film material of Rubin by winding the web around a core to provide a roll, by using PVC as the vinyl film material, and by setting a thickness of the protective film layer within the claimed range, as taught by Kaneko, in order to provide a paint protection film in a compact form, wherein the film has suitable flexibility and smoothness, and wherein tunneling or partial delamination of layers upon winding the film into a roll can be prevented. Kaneko teaches the range of thickness of the protective film layer being 10 µm or more and 25 µm or less, which overlaps the claimed range. In the case where the claimed ranges overlap or lie inside ranges disclosed by the prior art, a prima facie case of obviousness exists. See MPEP 2144.05(I).
Regarding claim 3, Rubin in view of Kaneko teaches all of the limitations of claim 1 above, and Rubin further teaches that at least one of the plural films (12) is decorated in the form of color and/or graphics, and that the outermost film layer (14) may be transparent or translucent to enable the decoration of an underlying layer to be seen through [0038]. Therefore, Rubin teaches that the protective film layer can be at least one of optically clear, transparent, translucent, and colored.
Regarding claim 4, Rubin in view of Kaneko teaches all of the limitations of claim 3 above but does not expressly teach that the protective film layer has a total visual transmittance of greater than 90%. However, Rubin does teach that, for some applications, the uppermost of the film layers may not be decorated but may be transparent or translucent to enable the decoration of an underlying layer to be seen therethrough. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to select a film layer having a high visual transmittance, such as a visual transmittance meeting the claimed range, as the protective film layer, as suggested by Rubin, in order to enable a decoration on the underlying conformable base film to be adequately seen through the protective film layer.
Regarding claim 5, Rubin in view of Kaneko teaches all of the limitations of claim 1 above. As noted above, Rubin teaches an exemplary embodiment wherein the multi-layered decorative wrap comprises three peelable film layers such that the outermost film layer and adhesive layer (14, 16) correspond to the claimed protective film layer, while the intermediate film layer, second adhesive layer, and inner film layer (18, 20, 22) correspond to the claimed conformable base film ([0037], Fig. 1). Given that the film layers and the adhesive layers between film layers can each be made of the same materials ([0038]-[0039]), one of ordinary skill in the art would recognize that the protective film layer consisting of one film layer and one adhesive layer would necessarily have an elongation that is the same or higher than an elongation of the base film which is composed of two film layers and an adhesive layer.
Regarding claim 7, Rubin in view of Kaneko teaches all of the limitations of claim 1 above but does not expressly teach that the protective film layer is releasably attached to the first surface of the conformable base film with a bonding force in the range of about 2 to 6 cN/25.4 mm measured at a separation speed of 2286 mm/min. However, Rubin further teaches that the adhesive between film layers is preferably releasably securable, i.e., strong enough to join the film layers to hold them together during application and use, yet weak enough to allow one layer to be readily removed from the adjacent layer when desired [0039].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to adjust the bonding force between the protective film layer and the conformable base film to any value, such as a value within the claimed range, as suggested by Rubin, in order to achieve suitable adhesive properties for a particular application so that the layers are held together during use but are capable of being intentionally removed when desired.
Regarding claim 8 and 9, Rubin in view of Kaneko teaches all of the limitations of claim 1 above. As noted above, Rubin teaches that the intermediate film layer, second adhesive layer, and inner film layer (18, 20, 22) together correspond to the claimed conformable base film wherein the film layers are made of vinyl ([0038], Fig. 1), and Kaneko teaches that polyvinyl chloride (PVC) is a known resin material having flexibility used as a substrate layer for a paint protection film [0027]. Therefore, the combination of Rubin and Kaneko teaches that the conformable base film comprises multiple material layers and comprises at least one of a single layer polyvinyl chloride film or a double layer polyvinyl chloride film.
Regarding claims 11 and 12, Rubin in view of Kaneko teaches all of the limitations of claim 1 above, and while Rubin does not expressly teach a surface roughness of the conformable base film, Kaneko further teaches that each of the process film (125; protective film layer), the release liner (123), and the adhesive layer (122) preferably have excellent smoothness in order to prevent deterioration of the external appearance due to visual recognition of roughness on the surface, especially in the case where the laminate is a transparent product such as a paint protection film ([0036]-[0037], [0051], [0093]-[0094]).
Although the combination of Rubin in view of Kaneko does not expressly a specific Ra or Rz value for the surface roughness of the conformable base layer, Kaneko does suggest that roughness on any of the layer surfaces is not preferable, as it causes deterioration of the external appearance of the laminate due to visual recognition of the roughness. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have determined the optimum value of a result-effective variable such as the Ra or Rz value through routine experimentation, especially given the teaching in Kaneko regarding the desire to achieve a laminate having a smooth external appearance. See MPEP 2144.05(II).

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Rubin (US 2021/0016598) in view of Kaneko (US 2020/0062999, previously cited) as applied to claim 1 above, and further in view of Pasti (US 2003/0127179).
Regarding claim 10, Rubin in view of Kaneko teaches all of the limitations of claim 1 above but does not expressly teach that the first surface of the conformable base film is a glossy surface.
However, in the analogous art of conformable films, Pasti teaches a process for calendaring of polymeric vinyl films exhibiting high gloss and structural stability (Abstract). Pasti teaches that polyvinyl chloride (PVC) films are used in a variety of decorative applications such as automotive trims, wherein the films preferably have high surface gloss to be aesthetically attractive for such decorative applications [0002]. Pasti teaches that calendered vinyl films can undergo process modifications to enhance the degree of gloss or surface smoothness of the film ([0004], [0018]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the web of film material of Rubin in view of Kaneko by forming the first surface of the conformable base film as a glossy surface, as suggested by Pasti, for the benefit of improving the aesthetic appearance of the decorative wrap.



Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Rubin (US 2021/0016598) in view of Kaneko (US 2020/0062999, previously cited) as applied to claim 1 above, and further in view of Gilliatt (GB 1523718).
Regarding claim 17, Rubin in view of Kaneko teaches all of the limitations of claim 1 above but does not expressly teach that the protective film layer is electrostatically attracted to the first surface of the conformable base film.
However, in the analogous art of protective covering films, Gilliatt teaches a process for applying a temporary protective layer to a thermoplastic sheet, wherein the thermoplastic sheet can be any material susceptible to damage by abrasion, such as polyvinyl chloride, and the protective layer serves to ensure that the surface qualities of the sheet are not marred by handling operations during shipment (p. 1, Ln 14-20; p. 2, Ln 4-9). Gilliatt teaches that the that the thermoplastic sheet and the protective layer are passed between pressure rollers to adhere the films to one another, and that the thermoplastic sheet can be treated with a corona discharge surface treatment prior in order to improve adhesion between the films (p. 2, Ln 29-33, Ln 91-101). Gilliatt teaches that such a method of bonding the protective layer to the thermoplastic sheet by electrostatic attraction is preferable over conventional methods of bonding layers using an adhesive composition, as the adhesive treatments suffer from the disadvantages of being relatively expensive, leaving behind traces of adhesive residue upon removal of the protective film, or degrading after long periods of storage (p. 1, Ln 20-42).
It would have been obvious to one of ordinary skill in the art to modify the web of film material of Rubin in view of Kaneko by connecting the film layers via electrostatic attraction rather than by adhesive layers, as suggested by Gilliatt, for the benefit of creating a suitable bonding force between the films so that the layers are firmly held together yet easily releasable without leaving behind adhesive residue upon separation.

Response to Arguments
Response-Claim Rejections - 35 USC § 112
The previous rejection of claim 6 under 35 U.S.C. 112(a) as failing to comply with the written description requirement is moot in light of Applicant’s cancellation of the claim in the response filed September 9, 2022.

Response-Claim Rejections - 35 USC § 103
Applicant’s arguments, see pages 6-8 of the remarks filed September 9, 2022, with respect to amended claim 1 have been considered but are moot because they do not address the combination of references being used in the rejections above.

 Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to REBECCA L GRUSBY whose telephone number is (571) 272-1564. The examiner can normally be reached Monday-Friday, 8:30 AM-5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Ruthkosky can be reached on (571) 272-1291. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Rebecca L Grusby/Examiner, Art Unit 1785                                                                                                                                                                                                        
/LAURA C POWERS/Primary Examiner, Art Unit 1785